MESKILL, Circuit Judge,
concurring in the result:
Believing that this appeal is moot, I concur in the result. Atlantic petitioned the district court to compel arbitration of a “dispute” or “difference” which it believed arose out of the Sales Agreement, namely the amount of the “protection and indemnity” insurance deductible. Atlantic argued that this amount was to be determined by reference to the Sales Agreement, which contained an arbitration clause; Trader argued that it was to be determined by reference to the subsequent Ship Mortgage, which contained not an arbitration clause but provisions governing “events of default,” of which inadequate insurance was one. The district court agreed with Trader and denied the petition, holding that “[t]he terms of the Ship Mortgage, as the later *403and more detailed agreement, must prevail over those of the Sales Agreement.” The issue presented to us on appeal, of course, was whether the district court was correct in this determination. While the appeal was pending, however, Atlantic refinanced the ship and satisfied the Mortgage, and Trader consented to Atlantic’s release and discharge. From the record then, and for purposes of this appeal, it appears that the “Theresa” is both “bought and paid for.” Atlantic concedes that issues created by the Mortgage are moot, Reply Brief at 1, but argues that it “has not yet had any determination on the merits of its claim that Trader breached the Sales Contract and abused its mortgage rights.” Reply Brief at 3. These new damage issues, however, are not properly considered by this Court for the first time. This appeal is therefore moot. Accordingly, I concur in the dismissal of the appeal and in the resulting vacatur of the judgment below. See Great Western Sugar Co. v. Nelson, -U.S.-, 99 S.Ct. 2149, 60 L.Ed.2d 735 (1979), citing United States v. Munsingwear, 340 U.S. 36, 39-40, 71 S.Ct. 104, 95 L.Ed. 36 (1950), and Duke Power Co. v. Greenwood County, 299 U.S. 259, 267, 57 S.Ct. 202, 81 L.Ed. 178 (1936).